DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fluid connection between a second valve (15) to pressurize the first valve (12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 (which is dependent of claim 2) recites “a first hydraulic line positioned between the hydraulic pump and a first connection of the working cylinder; a second hydraulic line positioned between the hydraulic pump and a second connection of the working cylinder;” it is unclear if the application is trying to claim another first and second hydraulic line positioned between the hydraulic pump and a first connection of the working cylinder as claimed in claim 2. Examiner is interpreting the limitations of claim 8 to be the same of those previous claim 2 and suggest removing this from claim 8. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckmann (DE 102012105976) (see FOR provided by applicant and NPL English translation provided by examiner).	
	In regards to claim 1 and 11, Eckmann discloses a steering system (L) for a trailing axle of a motor vehicle (rear axle An of vehicle F, See fig.1-3) and a method for operating a steering system, comprising: 
a working cylinder (Z) that is configured to pivot road wheels  (wheel Rn) of a trailing axle of a motor vehicle (An), and that includes:
a central bore (B); and 
a piston (K) positioned in the working cylinder(Z); 
a hydraulic pump (P) connected to the working cylinder(Z); and 
a first valve (V1) fluidically connected between the central bore (B) and the hydraulic pump (P) such that the first valve is configured to 
	(I) block a flow of fluid between the central bore and the hydraulic pump (central bore B being closed) in response to a pressure generated by the hydraulic pump (see the control unit C controlling the active steering of the electric motor M, since the electric motor M drives the pump P, the pump P will generate pressure when the electric motor M is in operation and the first valve will block flow between the central bore and the pump P, in working position A ), and 

an electric motor (M) configured to drive the hydraulic pump (P)
	In regards to claim 4, Keane discloses a first hydraulic line positioned between the hydraulic pump and a first connection of the working cylinder (X1); a second hydraulic line positioned between the hydraulic pump and a second connection of the working cylinder(X2); and a third valve and a fourth valve that are configured to pressurize the first valve with fluid pressure, the third and fourth valves embodied as check valves (Check valves V2,V3), the third valve connected to the first hydraulic line (V2 connected X1), and the fourth valve connected to the second hydraulic line (V3 connected to X2).
	In regards to claim 10, Eckmann discloses wherein the hydraulic pump is embodied as a reversible pump (see page 5 of English translation, "control unit C, which is designed for driving an electric motor M and thus directly operated reversible hydraulic pump P").  
	In regards to claim 12, Eckmann discloses wherein, when the piston is in the central position, the piston closes the central bore, and the road wheels of the trailing axle are fixed in a straight-ahead position ( see English translated abstract “the piston (K) can be moved in an adhesion-driven manner to a central position (G) in which it closes the central bore (B), and the wheels (Rn) of the trailing axle (An) are blocked in a straight-ahead position”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Eckmann (DE 102012105976) in view of Keane et al. (US 7959164).
	In regards to claim 2 and 5, Eckmann discloses, a first hydraulic line positioned between the hydraulic pump and a first connection of the working cylinder (X1); a second hydraulic line positioned between the hydraulic pump and a second connection of the working cylinder(X2); but fails to disclose a second valve, configured to pressurize the first valve with fluid pressure, the second valve (or 5th valve) embodied as a shuttle valve, and connected to the first hydraulic line, and the second hydraulic line, or in regards to claim 5 a fifth valve positioned in series with the first valve between the central bore and the hydraulic pump. 
	However Keane et al. teaches a second valve (14) configured to pressurize the first valve (62) see schematic Fig.8, a shuttle valve is connected to the first and second hydraulic lines connected between a hydraulic pump and in series with the first valve, this second valve is utilized to keep systems pressures low or steady. Therefore it would have been obvious to a person of ordinary skill in the art to have modified Eckmann with Keane et al. in order to have a second valve (or 5th valve according to claim 5) configured to pressurize the first valve with fluid pressure to keep the systems running as Keane teaches. In combination, this valve would be placed therefore between the central bore and the hydraulic pump.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eckmann (DE 102012105976)  in view of Kahrs et al (US 5147007).
In regards to claim 7, Eckman teaches, a first hydraulic line (X1) positioned between the hydraulic pump and a first connection of the working cylinder (Connection on the left side, see fig.3); and a second hydraulic line (X2) positioned between the hydraulic pump and a second connection of the working cylinder (connection at the right side, see fig.3); wherein: the first valve (V1) the first valve has: a first valve connection connected to the first hydraulic line (Left connection to X1);and a second valve connection connected to the second hydraulic line (right connection to X2) see fig.3,4). 
	Although Eckmann fails to disclose the first valve is embodied as a 3/2 way valve, it is common and well known in the art to use this type of valve. Kahrs et al. teaches a 3/2 way valve 100 used in a steering system to allow for pressureless shifting of hydraulic fluid (col.11 Lines 49-56). It therefore would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Eckman with the substitute the V1 with a 3/2 way valve as the first valve in view of Kahrs et al. so as to effectively control the flow of hydraulic fluid. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eckmann (DE 102012105976)  in view of Keane et al. (US 7959164), as applied to claim 2 above, and further in view of Hofmann (US 20170327147).
	In regards to claim 8 Eckman fails to disclose a fluid tank  positioned between the first valve and the hydraulic pump, and connected to at least one of the hydraulic pump, the first hydraulic line , and the second hydraulic line, at least one first filter positioned between the fluid tank and the first hydraulic line; a first feeder valve positioned between the fluid tank and the first hydraulic line; at least one second filter positioned between the fluid tank and the second hydraulic line; and a second feeder valve positioned between the fluid tank and the second hydraulic line.  
	However Hofmann teaches, 
a fluid tank (6) positioned between the first valve (12) and the hydraulic pump (2), and connected to at least one of the hydraulic pump, the first hydraulic line , and the second hydraulic line (7,7.1 respectively, see fig.2), 
at least one first filter (4) positioned between the fluid tank and the first hydraulic line (7); 
a first feeder valve (3) positioned between the fluid tank and the first hydraulic line (7); 
at least one second filter (4.1) positioned between the fluid tank and the second hydraulic line (7.1); and 
a second feeder valve (3.1) positioned between the fluid tank and the second hydraulic line (7.2).  
	Therefore it would have been obvious to a person of ordinary skill in the art by the effective filing date to modify Eckmann with the teaching of Hofmann so that pressure build up can return flow back to the tank and during the adhesion-driven movement of the piston in the direction of the central borehole, the hydraulic fluid is discharged out of a cylinder chamber in the direction of the tank (paragraph 0022). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eckmann (DE 102012105976) in view of Keane et al. (US 7959164) and Hofmann (US 20170327147), as applied to claim 8 above, and further in view of Tanaka (US 10066650 B2).
	In regards to claim 9, Eckmann fails to disclose an orifice plate positioned upstream of the first valve and configured, in an open state of the first valve, to vary a volumetric flow of fluid from the central bore to the fluid tank.  
	However Tanaka teaches further providing an orifice plate (53A) positioned upstream of a first valve, configured to vary volumetric flow. Therefore, it would have been obvious to a person of ordinary .
Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides prior art that teach steering systems for trailing axle of motor vehicles relevant to this application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616